Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 15 June 2020 for application number 16/954,180. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-16 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  6/15/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US 2006/0176469).
Regarding claim 1, O’Connor discloses an electronic device comprising circuitry (abstract; figs. 3, 4) configured to accumulate, in a multiphase exposure, multiple sub-exposures with same phase data in an associated phase memory (pars. 11, 12, 35, 36, 42).
Regarding claim 2, see teachings of claim 1.  O’Connor further discloses wherein the circuity is configured to accumulate phase data with phase data of the same phase from a previous sub-exposure (figs. 4A-D; pars.40-43).
Regarding claim 3, see teachings of claim 1.  O’Connor further discloses wherein the circuitry is configured to accumulate sub- exposures with same phase data by accumulating charge in a respective phase memory (figs. 4A-D; pars.40-43).
Regarding claim 4, see teachings of claim 1.  O’Connor further discloses wherein the circuitry is configured to readout the accumulated phase data at the end of a frame (pars. 36, 42).

Regarding claim 5, see teachings of claim 1.  O’Connor further discloses wherein the phase memory is a shared phase memory (par. 41, where the memory regions are part of the shared memory 170).
Regarding claim 6, see teachings of claims 1 and 5.  O’Connor further discloses wherein each sub-exposure comprises an exposure phase, a storage phase, and a rotation phase (pars. 35, 36, 42).
Regarding claim 7, see teachings of claims 1 and 5.  O’Connor further discloses wherein the circuity is configured to accumulate the phase data in the shared phase memory by circularly rotating the phase data (pars. 35, 36, 42).
Regarding claim 8, see teachings of claims 1 and 5.  O’Connor further discloses wherein the phase data which is acquired by a tap follows the same high frequency path (fig. 2A, pars. 9, 11, 35).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2006/0176469) in view of Lee et al. (US 2014/0375851).
Regarding claim 9, see teachings of claims 1 and 5.  O’Connor does not explicitly disclose wherein each of the taps comprises an electro-optical modulator tap and phase units, wherein each phase unit comprises a transfer gate, a phase memory, and a readout gate; and the circuity further comprises a readout unit, wherein the readout unit comprises a floating diffusion and a readout transistor.
In the same field of endeavor, Lee discloses wherein each of the taps comprises an electro-optical modulator tap and phase units, wherein each phase unit comprises a transfer gate, a phase memory, and a readout gate; and the circuity further comprises a readout unit, wherein the readout unit comprises a floating diffusion and a readout transistor (figs. 2, 3; pars. 73-76).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 10, see teachings of claims 1 and 5.  O’Connor does not explicitly disclose wherein the circuity comprises a first tap and a second tap, wherein each tap comprises a respective mixer, a respective photodetector, and a respective accumulation site, and wherein the circuity further comprises transfer gates, shared phase memories, a readout gate, a floating diffusion, and an amplifier.
In the same field of endeavor, Lee discloses wherein the circuity comprises a first tap and a second tap, wherein each tap comprises a respective mixer, a respective photodetector, and a respective accumulation site, and wherein the circuity further comprises transfer gates, shared phase memories, a readout gate, a floating diffusion, and an amplifier (figs. 2, 3; pars. 73-76).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 11, see teachings of claim 1.  O’Connor does not explicitly disclose wherein the circuity further comprises a weighting site for detecting a saturation of the phase memory.
In the same field of endeavor, Lee discloses a transfer transistor (par. 75).  According to the specification, “Phase data may for example be transferred from a phase memory to a weighting site by means of a transfer transistor”.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 12, see teachings of claim 1.  O’Connor does not explicitly disclose wherein the phase memory is a floating diffusion.
In the same field of endeavor, Lee discloses wherein the phase memory is a floating diffusion (pars. 73-75).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 13, see teachings of claim 1 and 12.  O’Connor further discloses wherein the circuitry further comprises a readout unit, wherein the readout unit comprises a common floating diffusion (pars. 31, 32).  Lee further discloses a readout transistor (MOS) (par. 74).
Regarding claim 14, see teachings of claim 1.  O’Connor does not explicitly disclose the circuity comprising one or more taps, wherein a tap comprises a shared floating diffusion for accumulating phase data.
In the same field of endeavor, Lee discloses the circuity comprising one or more taps, wherein a tap comprises a shared floating diffusion for accumulating phase data (par. 86).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor to include the teachings of Lee in order to increase the quality of depth images (Lee, abstract).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486